DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a flapper valve including a pressure relief assembly. The pressure relief assembly is operable to activate when a pressure differential across the flapper approaches or exceeds a design pressure of the flapper. The pressure relief assembly operable to open the relief port when a pressure differential across the flapper reaches an activation pressure differential. The novel feature of claims 1 and 15 are pressure relief assembly is disposed between the valve body and the housing, and the pressure relief assembly comprises: a piston movably positioned in a relief volume formed between the housing and the valve body, wherein the piston divides the relief volume into a first relief volume and a second relief volume isolated from the first relief volume, the first relief volume is selectively in fluid communication with the valve bore, and the second relief volume is in fluid communication with a flow path between the housing and the valve body. The novel feature of claim 8 is the activation pressure differential correlates to one of a yield strength, a fracture strength, or an average of yield and fracture strengths of the flapper; opening the relief port to allow a fluid flow from the lower section to the upper section by applying the pressure differential across the flapper to a piston and moving the piston to open the relief port. Regarding independent claim 9, examiner did not find prior art that taught all of the elements and limitations.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676